Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: primary reason for allowance of the claims is due to inclusion of allowable subject matter in limitation of now cancelled claim 27 into claim 1. See also paragraphs 6-7 on p. 10 of Office Action mailed 8/03/2021. None of prior art of record such as Kain (20140193294), Jurak (20140193294), Benedek (8388900), or Glazer (20130224072) specifically teaches that the method of sterilizing an enclosed space using ozone includes a step of the portable sterilization unit generating alerts related to maintenance based on aggregate data of two or more run times of the at least one ozone generation cycle of the portable sterilization unit, or aggregate data of two or more run times of the at least one ozone degradation cycle of the portable sterilization unit, or aggregate data of two or more total run times of the at least one ozone generation cycle and the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799